Citation Nr: 0610261	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  96-18 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left knee disability.

2.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1974 to August 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Department of Veterans Affairs (VA), Medical and Regional 
Office Center in Wichita, Kansas.  In January 1998, the 
veteran testified at a personal hearing before the 
undersigned Veterans Law Judge.  A copy of the transcript of 
that hearing is of record.  The issues were remanded for 
additional development in May 1998 and adjudicated upon de 
novo review in March 2002.  They were again remanded in 
September 2003.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision was 
obtained.

2.  A chronic low back disability was not present in service 
and is not shown to be related to service nor to be 
proximately due to or the result of a service-connected 
disability.

3.  A chronic right knee disability, degenerative joint 
disease, was manifest within the first post-service year and 
is presumed to have been incurred in service.


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by service and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2005).

2.  A chronic right knee disability is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate the service connection claims addressed in this 
decision by correspondence dated in May 2004.  Adequate 
opportunities to submit evidence and request assistance have 
been provided.  All identified and authorized evidence 
relevant to these matters have been requested or obtained.  
In correspondence dated in July 1998 the veteran, in essence, 
reported that the medical records of Dr. James Lipsey were 
unavailable.  Although VA psychiatric treatment reports note 
the veteran was receiving Social Security Administration 
(SSA) disability benefits, in addressing his orthopedic 
problems at the January 1998 personal hearing the veteran 
stated SSA benefits had been awarded for another disability.  
The Board finds that further attempts to obtain additional 
evidence would be futile.  

Although the veteran apparently did not undergo an additional 
physical examination in association with the medical opinion 
provided in August 2004, the VA physician providing that 
opinion noted in a March 2000 report that the veteran had 
been previously examined on two separate occasions.  In light 
of the evidence of record, the Board finds the available 
medical evidence is sufficient for adequate determinations.  
The duty to assist and duty to notify provisions of the VCAA 
have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which discussed the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  As stated above, full compliance with VCAA has 
been accomplished as to these matters and because of the 
disposition of the present issues on appeal any other notice 
requirements are not applicable at this point in time.  The 
agency of original jurisdiction will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating an award.  
Therefore, as there has been substantial compliance with all 
pertinent VA law and regulations, to move forward with 
adjudication of these service connection claims would not 
cause any prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2005).  A 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be considered 
service connected.  38 C.F.R. § 3.310 (2005).  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service-connected 
disorder, the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Where a veteran served 90 days or more of continuous, active 
military service during a period of war or during peacetime 
service on or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

In this case, service medical records show the veteran 
experienced blood in urine and lower back pain after weight 
lifting in January 1975 and right Achilles tendon tendonitis 
in November 1976, but include no evidence of complaint, 
treatment, or diagnosis for chronic low back or right knee 
disorders.  An April 1977 medical board examination, however, 
found severe left knee degenerative joint disease had been 
aggravated to some extent by active service.  The veteran's 
August 1977 separation examination revealed a normal clinical 
evaluation of the spine and lower extremities.  

On VA examination in April 1978 the veteran complained of 
stiffness and grating to both knees.  X-rays revealed 
slightly decreased joint spaces, bilaterally, and findings 
compatible with minimal degenerative changes to the knees.  
Examination of the right knee revealed no effusion and a full 
range of motion, but there was evidence of some pain on 
rotary motion.  There was a full range of motion to the back.  
The diagnoses included right knee arthralgia.  Service 
connection was established as aggravated during service for 
postoperative residuals, lateral meniscectomy and 
patellaplasty, with traumatic arthritis of the left knee in 
an April 1978 rating decision.  

In correspondence dated in December 1995 the veteran, in 
pertinent part, requested entitlement to service connection 
for low back and right knee problems.  He asserted these 
disorders had been caused or were related to his service-
connected left knee disability.  In subsequent statements and 
personal hearing testimony he attributed his low back and 
right knee problems to an unstable gait because of his left 
knee disability.  

VA examination in February 1996 included diagnoses of 
traumatic left knee arthritis, with restricted range of 
motion and resultant right knee pain, and low back pain 
secondary to traumatic arthritis of the left knee.  X-rays 
revealed minimal degenerative changes to the right knee and 
kyphosis with multiple compression deformities to the mid and 
lower thoracic spine.  There was no indication the 
examination included a review of the claims file.  

VA hospital records dated in March 1997 noted the veteran had 
a history of compression fractures and arthritis of the spine 
which resulted when he rolled a police car.  VA examinations 
in September 1999 included a diagnosis of degenerative joint 
disease of the thoracic and lumbar spine without opinion as 
to etiology.  A March 2000 VA medical report noted a review 
of the evidence of record revealed the veteran's gait was 
relatively normal and that X-rays of the thoracic and lumbar 
spine were most likely due to primary trauma to the upper 
back and not secondary to problems with the lower 
extremities.  It was the examiner's opinion that based upon a 
review of the records alone he was unable to draw any 
definite conclusions as to a causal relationship between the 
left knee disorder and any right knee or spine problems.  In 
an August 2004 addendum the examiner noted the veteran's back 
and knee problems had been rather extensively evaluated in 
the past and that the evidence of record did not indicate 
that it was as likely as not that the veteran's lower back 
and right knee problems were in any way related to his left 
knee disability.

Based upon the evidence of record, the Board finds a chronic 
low back disability was not present in service and is not 
shown to be related to service nor to be proximately due to 
or the result of a service-connected disability.  Although 
the February 1996 VA examiner related the veteran's low back 
pain to his traumatic arthritis of the left knee, the 
etiology opinion is considered to be of little probative 
value because there was no indication the examination 
included a review of the claims file.  It is significant to 
note that a March 1997 VA hospital report indicating 
compression fractures and arthritis of the spine as a result 
of an automobile accident is consistent with the X-ray 
examination findings of record and the March 2000 and 
August 2004 VA medical opinions.  These opinions are, 
therefore, considered to be persuasive that the veteran's 
present low back disabilities were not incurred or aggravated 
as a result of service or a service-related disability.  

While the veteran believes a low back disorder was incurred 
as a result of his service-connected left knee disability, he 
is not a licensed medical practitioner and is not competent 
to offer opinions on questions of medical causation or 
diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the Board finds that entitlement to 
service connection for a low back disability must be denied.  
The preponderance of the evidence is against this claim.

The Board notes, however, that X-ray evidence upon VA 
examination in April 1978 demonstrates a chronic right knee 
disability, degenerative joint disease, was manifest within 
the first post-service year.  The April 1978 examiner also 
noted there was evidence of some pain on rotary motion.  
Therefore, the Board finds a chronic right knee disability is 
presumed to have been incurred in service.


ORDER

Entitlement to service connection for a low back disability, 
to include as secondary to a service-connected left knee 
disability, is denied.

Entitlement to service connection for a right knee disability 
is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


